                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN REGAN,                                         Case No. 19-cv-02560-YGR
                                   8                    Plaintiff,                           ORDER DISMISSING COMPLAINT WITHOUT
                                   9             v.                                          PREJUDICE FOR FAILURE TO PROSECUTE

                                  10     CALIFORNIA STATE GOVERNMENT, et
                                         al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On July 10, 2019, the Court issued its order dismissing the instant action with leave to

                                  14   amend. Plaintiff John Regan was granted until August 16, 2019 to file an amended complaint.

                                  15   Plaintiff was also cautioned that failure to file an amended complaint by that time would result in

                                  16   dismissal of the action for failure to prosecute. (Dkt. No. 5.)
                                              As of August 26, 2019, no amended complaint has been filed. Therefore, the instant action
                                  17
                                       is DISMISSED WITHOUT PREJUDICE for failure to prosecute.
                                  18
                                              IT IS SO ORDERED.
                                  19
                                       Date: August 26, 2019                         _______________________________________
                                  20                                                           YVONNE GONZALEZ ROGERS
                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
